



SECOND ADDENDUM TO LEASE AGREEMENT




THIS SECOND ADDENDUM TO LEASE AGREEMENT (this "Agreement”) is made as of April
1, 1996, by and between MELVYN J. POWERS and MARY P. POWERS, individuals d/b/a
M&M REALTY, with an office address at 7 Finance Drive, Danbury, Connecticut
06810 (together the “Lessor”) and LORAD, A DIVISION OF TREX MEDICAL CORPORATION,
a corporation organized and existing under the laws of the State of Delaware
with an office address at 36 Apple Ridge Road, Danbury, Connecticut 06810 (the
"Lessee").


BACKGROUND


As of December 26, 1995, Lessor and Lessee entered into a lease of certain
premises at Apple Ridge Road, Danbury, Connecticut 06810, as therein more
particularly described, and upon the terms and conditions therein contained
which lease was amended by a certain First Addendum to Lease Agreement entered
into by and between Lessor and Lessee and dated as of March 1, 1996, which lease
as so amended is herein referred to as the "Lease”. Lessor and Lessee have
agreed to further amend the Lease in the manner hereinafter set out.


NOW, THEREFORE, in consideration of the sum of One ($1.00) Dollar each to the
other in hand paid, receipt whereof being hereby acknowledged, Lessor and Lessee
agree as follows:


1.    In the fourth line of Section 2.2 of the Lease, the words “April 1, 1996"
shall be deemed deleted and replaced with the words “May 1. 1996".


2.     Except as hereby expressly modified, the Lease shall remain in full force
and effect upon the terms and conditions therein contained.


3.    This Agreement is made under and shall be construed in accordance with the
laws of the State of Connecticut.


IN WITNESS WHEREOF, Lessor and Lessee have executed and delivered this Agreement
as of the day and year first above written.


Signed, sealed and delivered
in the presence of:




/s/ Margaret Caruso                /s/ Melvyn J. Powers


/s/ Claire A. Milano




/s/ Margaret Caruso                /s/ Mary P. Powers


/s/ Claire A. Milano





--------------------------------------------------------------------------------












LORAD, A DIVISION OF
TREX MEDICAL CORPORATION

/s/ Maria Lena Tibbits    By: /s/ Raymond A. Calvo
Its: V.P., Controller
/s/ S. Lee                        Duly Authorized







